In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1717 
WILLIAM RABINAK, 
                                                  Plaintiff‐Appellant, 

                                  v. 

UNITED BROTHERHOOD OF CARPENTERS 
PENSION FUND,  
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 14 CV 1904 — Manish S. Shah, Judge. 
                     ____________________ 

    ARGUED DECEMBER 8, 2015 — DECIDED AUGUST 10, 2016 
                ____________________ 

    Before WOOD,  Chief Judge, and  BAUER and WILLIAMS, Cir‐
cuit Judges. 
    WILLIAMS,  Circuit  Judge.  When  William  Rabinak  retired 
and received the calculation of his pension benefit, he thought 
something was off. The annual salaries listed did not appear 
to take into account quarterly payments of $2,500 he received 
for serving on his organization’s Executive Board, so  he ap‐
pealed  and  maintained  those  payments  should  have  been 
2                                                     No. 15‐1717 

counted. The pension fund appeals committee denied his ap‐
peal. Controlled as we are by a standard of review that asks 
only  whether  the  decision  was  arbitrary  and  capricious,  we 
affirm  the  denial.  The  plan’s  definition  of  compensation  in‐
cludes only  “salary,”  and the  $2,500  quarterly  payments for 
Board  service  were  paid  separately  from  Rabinak’s  weekly 
salary  payments  and  coded  differently  as  well.  The  conclu‐
sion that the payments at issue were not salary payments un‐
der this particular plan was not arbitrary and capricious.  
                        I. BACKGROUND 
    William  Rabinak  worked  full‐time  as  a  business  repre‐
sentative for the Chicago Regional Council of Carpenters. By 
virtue of his position, he also served on the Council’s Execu‐
tive Board. Rabinak received quarterly payments of $2,500 for 
his  service  on  the  Board.  The  Council  made  these  quarterly 
payments in checks separate from those for Rabinak’s weekly 
salary. 
    When he retired, Rabinak qualified for a pension from the 
United  Brotherhood  of  Carpenters  Pension  Fund,  an  em‐
ployee benefit plan governed by ERISA. After receiving a let‐
ter  detailing  his  annual  retirement  benefit,  Rabinak  noticed 
that the  compensation amount  upon which the Fund  calcu‐
lated his annual retirement benefit did not include approxi‐
mately $10,000 he had received each year from the Council, 
with the result that his retirement payments would be lower 
than  he  thought  they  should  be.  Rabinak  surmised  that  the 
Fund had not counted the $10,000 per year he received by vir‐
tue of his service on the Executive Board.  
   Rabinak  appealed  the  Fund’s  calculation  of  his  annual 
benefit to the Fund’s appeals committee, and he argued that 
No. 15‐1717                                                         3 

the Executive Board payments were “Compensation” under 
the plan because his service on the Board was required as part 
of his job duties. The Fund’d plan administrator responded in 
a  memorandum  to  the  appeals  committee  that  the  Council 
had informed her it does not make contributions to the Fund 
for  “Executive  Committee  wages.”  The  plan  administrator 
also included a letter from the Council’s legal counsel, who 
took the position that the payment for Executive Board ser‐
vice was a “stipend,” not a wage payment, and was therefore 
properly not included in the plan’s definition of “Compensa‐
tion.”  
    The fund appeals committee, made up of a subcommittee 
of the fund’s Board of Trustees, denied Rabinak’s appeal. It 
wrote to Rabinak that the specific reason for denial was: 
       The stipends received from the Regional Coun-
       cil of Carpenters for being on the Executive
       Committee are not included as Compensation
       for purposes of calculating Final Compensation.
    Rabinak filed suit under 29 U.S.C. § 1132(a)(1)(B) seeking 
to recover pension benefits he maintains are due to him. The 
district court granted the Fund’s motion for summary judg‐
ment, and Rabinak appeals. 
                          II. ANALYSIS 
    We  review  de  novo  the  district  court’s  decision  to  grant 
summary judgment to the Fund, and as we do so we view all 
facts  and  draw  all  reasonable inferences  in  Rabinak’s favor. 
Cerentano v. UMWA Health and Ret. Funds, 735 F.3d 976, 981 
(7th Cir. 2013). When, as here, an ERISA plan explicitly gives 
the plan administrator discretion to interpret the terms of the 
plan, our review of a denial of benefits asks only whether the 
4                                                          No. 15‐1717 

plan  administrator’s  decision  was  arbitrary  and  capricious. 
See id.; see also Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 
111  (1989)  (“A  trustee  may  be  given  power  to  construe  dis‐
puted or doubtful terms, and in such circumstances the trus‐
tee’s interpretation will not be disturbed if reasonable.”).  
    Under  the  terms  of  the  plan  at  issue,  a  participant’s 
monthly pension payment is based upon his “Final Compen‐
sation,” which the plan defines by a calculation based on his 
“Compensation.”  In  the  definition  critical  for  our  case,  the 
plan defines “Compensation” as “all salary” but does not in‐
clude “overtime, or fees or expenses paid or reimbursed.” The 
plan  also  provides  that  “Compensation”  does  not  include 
“the value of employee benefits or other non‐wage payments, 
even  if  such  payments  are  considered  income  for  tax  pur‐
poses.” Rabinak argues that the Plan’s determination that the 
payments  for  his  service  on  the  Executive  Board  were  not 
“Compensation”  was  arbitrary  and  capricious,  and  he  em‐
phasizes that his service on the Board was part of his job du‐
ties.  
    That  our  standard  of  review  demands  that  we  ask  only 
whether  the  denial  decision  was  arbitrary  and  capricious  is 
critical  here.  Under  this  deferential  standard  of  review,  we 
must uphold the decision so “long as (1) it is possible to offer 
a reasoned explanation, based on the evidence, for a particu‐
lar outcome, (2) the decision is based on a reasonable expla‐
nation  of  relevant  plan  documents,  or  (3)  the  administrator 
has based its decision on a consideration of the relevant fac‐
tors  that  encompass  the  important  aspects  of  the  problem.” 
Holmstrom  v.  Metro.  Life  Ins.  Co.,  615  F.3d  758,  766  (7th  Cir. 
2010).  
No. 15‐1717                                                       5 

    By  the  terms  of  the  plan,  the  Executive  Board  payments 
are only included in Compensation if they are “salary.” But 
as the Fund emphasizes, the Council paid Rabinak his annual 
salary on a weekly basis. The Executive Board payments were 
not  included  in  those  checks.  Rather,  the  Executive  Board 
money was paid out quarterly, and in checks separate from 
the  weekly payments.  The Council  also coded the  two pay‐
ments differently in its payroll system—“EBOAR” for the Ex‐
ecutive  Board  payments,  and  “SALAR”  for  the  others.  The 
Fund submits that, in light of these facts, a conclusion that the 
Board payments were not salary payments was a reasonable 
one based on the evidence.  
    In addition to arguing that the quarterly payments were 
not salary, the Fund argues that the Trustees could also have 
excluded the Board payments from “Compensation” on the 
basis that they were reimbursements for fees and expenses in‐
curred for service on the Executive Board. While the plan does 
explicitly exclude from the “Compensation” definition “fees 
or  expenses paid  or reimbursed,” we have several concerns 
with this line of argument. Most importantly, there is no evi‐
dence at all in the administrative record that these payments 
represented reimbursements for expenses, nor is there any ev‐
idence about the board meetings or any associated expenses. 
Indeed,  one  wonders  what  expenses  could  be  incurred  that 
would rise to the level of $10,000 a year in personal expenses 
for meetings of the Chicago Regional Council of Carpenters 
Executive Board. The Fund also only raised this argument for 
the first time before the district court, leaving Rabinak with‐
out the opportunity to respond to it by introducing evidence 
into the administrative record refuting the contention that the 
payments represented reimbursement for expenses.  
6                                                      No. 15‐1717 

    Here,  though,  our  issues  with  the  Fund’s  argument  that 
the Board payments were reimbursements ultimately do not 
matter in light of our standard of review. It is “possible to of‐
fer a reasoned explanation,” based on the evidence in the ad‐
ministrative  record,  that  “Compensation”  does  not  include 
the payments Rabinak received for serving on the Executive 
Board. See Cerentano, 735 F.3d at 981. Rabinak emphasizes that 
the  $2,500  quarterly  payments  were  included  on  Rabinak’s 
W‐2 forms as wages and not as expenses or other benefits, and 
also  that  the  plan  administrator  described  the  payments  as 
“Executive  Committee  wages”  in  a  memorandum  to  the 
Fund’s trustees. But the plan makes clear that not all wages 
are “Compensation” under the plan’s definition. For one, the 
plan  specifically  excludes  overtime  from  “Compensation.” 
The plan also explicitly states that excluded from “Compen‐
sation”  are  “other  non‐wage  payments,  even  if  such  pay‐
ments are considered income for tax purposes.” While over‐
time payments would be considered wages for tax purposes, 
and overtime payments are generally thought of as compen‐
sation in common parlance, it is the plan’s definition that mat‐
ters.  Not  all  “compensation”  is  “Compensation”  under  the 
plan.  
    Rabinak’s arguments have some appeal, and it is uncon‐
tested that he had to serve on the Board by virtue of his posi‐
tion. But “[w]hen a plan is open to more than one interpreta‐
tion,  we  will  not  find  the  administrator’s  decision  arbitrary 
and capricious just because we would have reached a differ‐
ent conclusion or relied upon different authority had we been 
in the administrator’s shoes.” Carr v. Gates Health Care Plan, 
195 F.3d 292, 294 (7th Cir. 1999). That is, it is not enough that 
Rabinak’s interpretation may be a reasonable one when our 
review is only for whether the trustees’ decision is arbitrary 
No. 15‐1717                                                            7 

and capricious. See Becker v. Chrysler LLC Health Care Benefits 
Plan, 691 F.3d 879, 893 (7th Cir. 2012). Whether payments are 
“salary” is what matters under this particular plan. It is not 
unreasonable  to  conclude  that  if  the  Council  truly  was  in‐
creasing Rabinak’s salary by $10,000 a year for his Board ser‐
vice, it would have done so by increasing the amount paid in 
his  separately  issued  weekly  salary  checks.  In  light  of  our 
standard of review, we cannot say that the plan’s interpreta‐
tion was unreasonable. 
    Rabinak raised several other issues for our consideration. 
He reminds us that even in a deferential review like this one, 
“courts should be aware of structural conflicts of interest in 
reviewing plan decisions for abuse of discretion.” Raybourne 
v. Cigna  Life Ins. Co. of  New  York, 576  F.3d 444,  449 (7th  Cir. 
2009)  (citing  Metro.  Life  Ins.  Co.  v.  Glenn,  554  U.S.  105,  112 
(2008)).  One  such  conflict  of  interest  can  occur when a plan 
which pays out the benefits is given discretion to make deci‐
sions regarding the denial of benefits. See Glenn, 554 U.S. at 
112. Unlike the employer in Glenn who both solely funded the 
benefits and determined eligibility, the plan here is a multi‐
employer nonprofit welfare plan. Cf. Manny v. Cent. States, Se. 
and Sw. Areas Pension and Health and Welfare Funds, 388 F.3d 
241  (7th  Cir.  2004)  (no  conflict  of  interest  where  multi‐em‐
ployer plan with equal number of employer and union repre‐
sentatives  on  appeals  committee  ruled  unanimously  and 
lacked incentive to rule against applicant). Rabinak points out 
that  Frank  Libby,  the  president  of  his  former  employer,  the 
Council, is on the plan’s Board of Trustees. But the fund’s ben‐
efit  appeals  are  decided  by  a  subcommittee  of  the  Board  of 
Trustees of which Libby was not a member, so he was not in‐
volved in the decision to deny Rabinak’s appeal. There is also 
no suggestion he influenced the decision here. In any event, 
8                                                        No. 15‐1717 

the Supreme Court tells us that the presence of a conflict will 
“act  as  a  tiebreaker  when  the  other  factors  are  closely  bal‐
anced.” Glenn, 554 U.S. at 117. “When the case is borderline, 
in other words, the inherent conflict of interest that exists in 
so  many  of  these  situations  can  push  it  over  the  edge—to‐
wards a finding of capriciousness.” Jenkins v. Price Waterhouse 
Long  Term  Disability  Plan,  564  F.3d  856,  861  (7th  Cir.  2009). 
This, however, is not a borderline case; the denial decision has 
“rational support in the record.” See id. at 861. 
    Rabinak also argues that the determination was arbitrary 
and  capricious  for  failure  to  provide  specific  reasons  for  its 
exclusion  of  the  quarterly  payments.  A  decision  must  give  
“specific reasons” for the denial. 29 U.S.C. § 1133(1). But “that 
is not the same thing as the reasoning behind the reasons” or 
“the interpretive process that generated the reason for the de‐
nial.” Gallo v. Amoco Corp., 102 F.3d 918, 922 (7th Cir. 1996); see 
also Militello v. Cent. States, Se. and Sw. Areas Pension Fund, 360 
F.3d 681, 689 (7th Cir. 2004). The important point is that the 
reason given is a sufficient explanation to allow the recipient 
to  “formulate  his  further  challenge  to  the  denial.”  Id.  The 
plan’s  denial  did  so  here,  and  Rabinak  has  formulated  and 
made well‐developed arguments from the beginning that the 
Board payments should be included in “Compensation.”  
    Finally, Rabinak argues that the district court improperly 
relied on evidence outside the administrative record. We dis‐
agree. The court’s order cites the fund’s motion for summary 
judgment and exhibits that were not part of the administra‐
tive record, but it does so only to compare the parties’ fram‐
ings of the issue and to explain the fund’s position. Doing so 
does not equate to improper reliance on documents outside 
No. 15‐1717                                                    9 

the  administrative  record  to  make  a  substantive  determina‐
tion. See Oates v. Discovery Zone, 116 F.3d 1161, 1169 n.8 (7th 
Cir. 1997).  
                     III. CONCLUSION 
   The judgment of the district court is AFFIRMED.